

113 HR 3886 IH: To amend the Secure Rural Schools and Community Self-Determination Act of 2000 to exempt payments made to States and counties under such Act from any reduction pursuant to a sequestration order and to reimburse those States and counties that returned a portion of their January 2013 payment because of sequestration, and for other purposes.
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3886IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. DeFazio introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Natural Resources and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Secure Rural Schools and Community Self-Determination Act of 2000 to exempt payments made to States and counties under such Act from any reduction pursuant to a sequestration order and to reimburse those States and counties that returned a portion of their January 2013 payment because of sequestration, and for other purposes.1.Exemption of payments to States and counties under the Secure Rural Schools and Community Self-Determination Act of 2000 from sequestration orders(a)ExemptionSection 403 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7153) is amended by adding at the end the following new subsection:(c)Exemption from sequestrationNotwithstanding any other provision of law, any Presidential sequestration order issued after the date of the enactment of this subsection under part C of title II of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) shall provide that no reduction is made with respect to funds made available under section 402 or derived from the other funding sources authorized by section 102(b)(3) for the purpose of making the payments to States and counties required by section 102..(b)Reimbursement of previously sequestered payments or forgiveness of repayment requirement(1)Reimbursement requiredUsing the payment sources authorized by subsection (b)(3) of section 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112), the Secretary of the Treasury shall reimburse each State or county that, in response to a Presidential sequestration order issued during fiscal year 2013, repaid some of the payment received by the State or county during such fiscal year under such section 102 either by—(A)returning to the Secretary a portion of the payment;(B)having funds deducted from other amounts due the State or county under such Act; or(C)providing some combination of returning and deducting funds.(2)Reimbursement amountThe amount to be reimbursed to a State or county under paragraph (1) shall be equal to the amount repaid by the State or county as provided in such paragraph.(3)ForgivenessIn the case of any State or county that did not repay, before the date of the enactment of this Act, the required portion of the payment received by the State or county during fiscal year 2013 under section 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) despite the Presidential sequestration order, the Secretary of the Treasury shall waive the repayment requirement.